PER CURIAM Appellant’s motion for consideration of the record on a prior appeal in this case is granted even though it is a useless motion. Rule 9 (d) of the rules of this court clearly provides: “On a second or subsequent appeal, the abstract shall include a condensation of all pertinent portions of the record filed on any prior appeal.” The purpose of the entry of this order is to call the attention of the bar to the fact that such motions are unnecessary. Printer’s Note: The opinion on consideration of this case appears in 265 Ark. 302, 578 S.W. 2d 32.